UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2249


ARKALGUD N. LAKSHMINARASIMHA,

                     Plaintiff - Appellant,

              v.

DUKE ENERGY PROGRESS; GE; EPRI; US NAVY; IBM; PUBLIC SERVICE
ENTERPRISES; DIRECTOR OF HR AT EPRI; HARRY BERAZIN; SEN.
FEINSTEIN; PRATT AND WHITNEY, United Technologies Corp.; PUBLIC
SERVICE ENTERPRISE GROUP, INC.; PAUL SINGSHINSUK; RACHEL
CAMPBELL; CLERK OF COURT; DR. M. P. BOYCE, The Boyce Consultancy;
NC ATTORNEY GENERAL; HELEN OLIVER; GENERAL ELECTRIC; HR,
IBM; AIRTRAN; CHITRA MURTHY; CARY TOWN HALL; WAKE COUNTY
SCHOOL SYSTEM; EXTENDED STAY,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, Chief District Judge. (5:15-cv-00259-BR)


Submitted: March 10, 2022                                         Decided: March 17, 2022


Before NIEMEYER, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arkalgud N. Lakshminarasimha, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arkalgud N. Lakshminarasimha seeks to appeal the district court’s order denying

his post-judgment motion for reconsideration.         We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party in a civil case, the notice

of appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on May 13, 2021. Lakshminarasimha filed the

notice of appeal on October 27, 2021. * Because Lakshminarasimha failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss the

appeal.

       We deny Lakshminarasimha’s motions for judicial notice, to assign master, to

conduct motion hearing; for judicial notice and emergency relief; for judicial notice; to

consolidate cases; for an emergency show cause hearing and to compel; to stay or vacate

prefiling injunction order; for emergency relief from emergency judge; for appropriate

relief and remedy; and for emergency review and to answer. We dispense with oral


       *
         For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Lakshminarasimha could have delivered the notice to jail officials
for mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276
(1988).

                                              2
argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3